        Case 2:19-cv-00262-WFN      ECF No. 7    filed 12/08/20   PageID.39 Page 1 of 2

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON



 1                                                                        Dec 08, 2020
 2                                                                            SEAN F. MCAVOY, CLERK



 3                             UNITED STATES DISTRICT COURT
 4                           EASTERN DISTRICT OF WASHINGTON
 5   JAMES EDWARD KENSLER,
                                                         No.      2:19-CV-0262-WFN
 6                              Movant,
                                                         ORDER DENYING § 2241 PETITION
 7          -vs-
 8   UNITED STATES OF AMERICA,
 9                              Respondent.
10
11         Before the Court is Mr. Kensler's Petition for a Writ of Habeas Corpus Under 28
12   U.S.C. § 2241. ECF No. 1. The Court issued an order asking Mr. Kensler to show cause
13   why his § 2241 Petition should not be construed as a § 2255 motion and dismissed. ECF
14   No. 5. In the Order, the Court explained that unless a Petition challenges the "manner,
15   location or conditions of the execution of his sentence" the motion should be brought under
16   § 2255. Id. This means that to make a successful claim under § 2241, Mr. Kensler must
17   challenge the terms of his incarceration, not the legal proceedings leading to his
18   incarceration. In his response to the Order to Show Cause, Mr. Kensler reasserts complaints
19   about the proceedings that occurred prior to his service of sentence, but insists that he would
20   like to pursue a § 2241 because he intends to challenge the effectiveness of his counsel via
21   a § 2255 at a later date. Due to Mr. Kensler's clear intent to preserve his right to file a §
22   2255, the Court will not construe the § 2241 as a § 2255 motion. However, as Mr. Kensler's
23   § 2241 does not assert a claim regarding the conditions, manner, or location of his
24   incarceration, he fails to state a claim so the Petition must be dismissed. The Court has
25   reviewed the file and the briefing and is fully informed. Accordingly,
26         IT IS ORDERED that:
27         1. Mr. Kensler's Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241, filed
28   July 26, 2019, ECF No. 1, is DENIED. The case is DISMISSED with prejudice.



     ORDER ON § 2241 MOTION - 1
         Case 2:19-cv-00262-WFN         ECF No. 7   filed 12/08/20   PageID.40 Page 2 of 2




 1              2. The Court further certifies that an appeal from this decision could not be taken in
 2   good faith and there is no basis upon which to issue a certificate of appealability. A
 3   certificate of appealability is therefore DENIED.
 4              The District Court Executive is directed to file this Order and provide a copy to pro
 5   se Movant. Judgment shall be entered for the United States of America and the file shall be
 6   CLOSED.
 7              DATED this 8th day of December, 2020.
 8
 9
                                                       WM. FREMMING NIELSEN
10   12-07-20                                   SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER ON § 2241 MOTION - 2
